AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Amended And Restated Employment Agreement, dated the 8th day of March, 2005 (the
“Amendment Date”), by and between Andrx Corporation (“Company”), a Delaware
corporation with its principal place of business at 4955 Orange Drive, Davie,
Florida 33314, and Larry Rosenthal (“Executive”), of Weston, Florida.

WHEREAS, on May 31, 2002 (“Effective Date”), Company and Executive entered into
an Employment Agreement to better assure the Company of the continued services
of Executive for the period provided in that Agreement;

WHEREAS, that Agreement is scheduled to expire in May 2005, and the Company
desires to retain the services of Executive beyond May 2005, and Executive is
willing to continue to serve in the employ of Company, upon the terms and
conditions hereinafter provided.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

1. Employment. Company hereby agrees to employ Executive, and Executive agrees
to enter the employ of Company, upon the terms and conditions herein provided.
For purposes of this Agreement, the term “Company” shall mean and include Andrx
Corporation and any of its subsidiaries, whether now in existence or formed
during the term of this Agreement. Executive warrants to Company that his
execution of this Agreement and performance by him of the duties hereunder will
not violate the terms of any other agreements to which Executive is a party.

2. Position and Responsibilities. During the period of his employment hereunder,
Executive agrees to serve as the President of the Company’s subsidiary for the
development, sale and promotion of the Company’s generic products, while
performing such other duties as may appropriately be delegated to him from time
to time by the Company’s Board of Directors or other authorized officers. As
President, Executive’s direct responsibilities, and reports, shall include
research and development (including analytical research), generic sales and
marketing and business development for the Company. Executive shall report
directly to the Company’s Chief Executive Officer or President. Executive also
agrees to serve, if elected, as an officer and director of any subsidiary of
Company without additional compensation. For purposes of this Agreement, the
term “subsidiary” shall mean any corporation in which Company owns at least a
majority of that corporation’s voting stock and at least a majority of each
class of that corporation’s nonvoting stock.

3. Term of Employment and Duties.

(A) Term. Executive’s employment shall commence on the Effective Date and shall
continue for a period of forty-eight (48) calendar months thereafter (“Initial
Term”), unless sooner terminated, as provided in Paragraph 6 hereof. In the
event Company and Executive agree that Executive should continue in the employ
of Company after the end of the Initial Term, such continued employment shall be
subject to the terms and conditions of this Agreement, except as otherwise
provided by the parties in writing, and shall thereafter expire upon one hundred
eighty (180) days written notice by Company to Executive, upon ninety (90) days
notice by Executive to Company or as otherwise provided in Paragraph 6
(including the Initial Term, the “Employment Term”).

(B) Duties. Executive shall devote his full time, attention, skill and best
efforts to the faithful performance of his duties to Company. Executive shall
not engage in any other business or occupation without Company’s written
consent; provided, however, nothing contained herein shall prohibit Executive
from making passive or personal investments, provided such investments do not
result in an undisclosed conflict of interest between Executive and Company.
Executive acknowledges that he shall travel as reasonably required around the
United States and abroad in connection with his employment.

4. Compensation.

(A) Base Compensation. For all services rendered by Executive in any capacity
during his employment under this Agreement, including, without limitation,
services as an executive, officer, director, or member of any committee of
Company, Company, commencing with the twelve (12) month period (“base period”)
preceding the Amendment Date, shall pay a base compensation to Executive at the
rate of Three Hundred Seventy Five Thousand ($375,000.00) Dollars per year,
which shall be subject to upward adjustment on an annual basis.

(B) Fringe Compensation. In addition to the foregoing, during each year of
employment hereunder, Company shall provide Executive with the following:

(1) Automobile. An automobile allowance of at least $1,000.00 per month.

(2) Medical Insurance and Premium Reimbursement. Medical insurance coverage for
Executive, his spouse and dependent children.

(3) Expense Reimbursement. Payment or reimbursement of reasonable travel and
other expenses (including without limitation entertainment expenses incurred
primarily for the benefit of Company) incurred by Executive in performing his
duties under this Agreement and in carrying out and promoting the business of
Company, upon presentation by him, from time to time, of an itemized account
(“vouchers”) of such expenditures in such detail as may reasonably be required
by Company.

(4) Vacation. Four (4) weeks of vacation with full pay each 12-month period
during the term of this Agreement, at such times as shall be mutually agreed
upon by Executive and the Company’s Chief Executive Officer or President.

(5) Professional Development. Company shall pay or reimburse Executive for all
fees, reasonable travel and other expenses incurred in connection with
attendance at seminars and conferences relating to the business of Company (with
full pay). Reimbursements shall be made upon presentation of vouchers by
Executive.

(6) Other Benefits. Executive shall also be entitled to receive, and participate
in, any country club memberships, pension or profit sharing plan, stock purchase
plan, stock option plan, restricted stock plan, group life insurance plan,
hospitalization insurance plan, medical services plan, or any other plan of
Company now, heretofore or hereafter existing for the benefit of Executive, and
other senior executives or officers generally. However, in lieu of receiving
reimbursement for expenses related to relocating to Florida pursuant to the
Company’s relocation policy, Executive shall be entitled to reimbursement of
expenses relating to his and his wife’s personal travel between Florida and
their former home in Pennsylvania and other related items, including a gross-up
for taxes related thereto.

5. Key-Man Insurance. At any time during the term of this Agreement, Company
shall have the right to insure the life of Executive for the sole benefit of
Company, in such amounts, and with such terms, as it may determine. All premiums
payable thereon shall be the obligation of Company. Executive shall have no
interest in any such policy, but shall cooperate with Company in taking out such
insurance by submitting to physical examinations, by supplying all information
required by the insurance company, and by executing all necessary documents,
provided that no financial obligation is imposed upon Executive by any such
documents.

6. Termination. This Agreement shall terminate upon the occurrence of any one of
the events set forth below:

(a) Cause. Company may, at any time and in its sole discretion, terminate the
employment of Executive hereunder for Cause, effective as of the date of written
notice (a “Termination Notice”) to Executive specifying the nature of such Cause
(the “Termination Date”). For purposes of this Agreement, “Cause” shall mean
(i) Executive’s conviction of, or plea of nolo contendere to, a felony involving
a crime of moral turpitude; or (ii) Executive’s having been found guilty, by a
court of competent jurisdiction, of commission of any willfully fraudulent act
that is materially adverse to the interest of Company or of any subsidiary or
parent company, provided, however, that the Termination Notice shall set forth
in reasonable detail the act constituting Cause hereunder, and provided further,
that if the act constituting Cause is capable of cure, such act is not cured
within thirty (30) days following Executive’s receipt of a the Termination
Notice. If the employment of Executive is terminated pursuant to this
Section 6(a), Company shall have no further obligations to Executive hereunder
after the Termination Date other than the payment of salary and benefits accrued
and unpaid through the Termination Date.

(b) Termination by Company for No Reason. Company may, at any time, and in its
sole discretion, terminate the employment of Executive hereunder for any or no
reason by delivery to him of a Termination Notice. Such termination shall be
effective on the date of the Termination Notice; provided, however, that Company
shall be obligated to pay Executive severance compensation following the
Termination Date as set forth in Section 7 hereof.

(c) Termination by Executive for Good Reason. If at any time during the
employment term Executive resigns from the employ of Company for Good Reason (as
defined in the next sentence), Company shall be obligated to pay Executive
severance compensation following the Termination Date as set forth in Section 7
hereof. For purposes of this Agreement “Good Reason” shall mean, without the
consent of Executive, if (i) in the good faith determination of Executive,
(x) Executive is no longer designated and/or has the authority of President of
the Company’s generic products subsidiary, as reflected in Section 2, or
(y) there shall be a change in Executive’s status or responsibilities (including
reporting responsibilities) which does not represent a promotion or
(z) Executive shall be assigned duties which are inconsistent with his status,
title, position or duties as President of the Company’s generic products
subsidiary, as reflected in Section 2, or (ii) there shall occur any material
breach by Company of any material provision of this Agreement which shall remain
uncured for a period of thirty (30) days following receipt by Company of notice
from Executive of his intention to resign because of such breach.

(d) Termination in Case of Disability or Death.

(i) If Executive, due to physical or mental injury, illness, disability or
incapacity, shall fail to render the services provided for in this Agreement for
a consecutive period of six (6) months, Company may, at its option, terminate
Executive’s employment hereunder upon fourteen (14) days’ written notice to
Executive. Disability shall mean, for purposes of this Agreement, physical or
mental disability preventing Executive from performing his duties hereunder for
the period above specified as determined by the written opinion of a physician
selected in good faith by Company, and agreed to by Executive. If the employment
of Executive is terminated pursuant to this Section 6(d)(i), Company shall have
no further obligations to Executive hereunder after the Termination Date other
than the payment of accrued but unpaid salary and to provide benefits to
Employee and his family for at least a one-year period after the Termination
Date.

(ii) If Executive shall die during the Employment Term, this Agreement and
Executive’s employment hereunder shall terminate immediately upon Executive
death. If the employment of Executive is terminated pursuant to this
Section 6(d)(ii), Company shall have no further obligations to Executive
hereunder after the Termination Date other than the payment of accrued but
unpaid salary and to provide benefits to Employee’s family for at least a
one-year period after the Termination Date.

(e) Executive’s Right to Terminate Upon Change of Control. In the event that at
any time during the Employment Term, there is a “Change in Control of Company”
(as hereinafter defined), Executive shall, in the exercise of his sole
discretion and upon the provision of written notice to Company within eighteen
(18) months after the date of such event, be entitled to terminate his
employment hereunder as of the date of provision of such written notice, and
Company shall in such event pay severance compensation following the Termination
Date as set forth in Section 7. As used herein, a “Change in Control of Company”
shall be deemed to have occurred if (i) any person (including any individual,
firm, partnership or other entity) together with all Affiliates and Associates
(as defined under Rule 12b-2 of the General Rules and Regulations promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) of
such person, but excluding (A) a trustee or other fiduciary holding securities
under an Executive benefit plan of Company or any subsidiary of Company, (B) a
corporation owned, directly or indirectly, by the stockholders of Company in
substantially the proportions as their ownership of Company, (C) Company or any
subsidiary of Company, or (D) Executive, together with all Affiliates and
Associates of Executive, is or becomes the Beneficial Owner (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Company representing 40% of more of the combined voting power of
Company’s then outstanding securities, such person being hereinafter referred to
as an Acquiring Person; (ii) individuals who, on the date hereof, are Continuing
Directors shall cease for any reason to constitute a majority of the Company’s
Board of Directors (“Board”); or (iii) the stockholders of Company approve a
merger of consolidation of Company with any other corporation, other than a
merger of consolidation that would result in the voting securities of Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 80% of the combined voting power of the voting
securities of Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders or Company approve a plan of
complete liquidation of Company or an agreement for the sale or disposition by
Company of all or substantially all of Company’s assets. For purposes of this
Section, the term “Continuing Director” shall mean (1) any member of the Board,
while such person is a member of the Board, who was a member of the Board prior
to the date of this Agreement, or (2) any person who subsequently becomes a
member of the Board, while such person is a member of the Board (excluding an
Acquiring Person or a representative of any Acquiring Person), if such person’s
nomination for election or election to the Board is recommended or approved by a
majority of the Continuing Directors.

7. Severance Compensation. In the event Executive’s employment hereunder is
terminated by the Company pursuant to Section 6(b) hereof, or by Executive
pursuant to Section 6(c) or 6(e) hereof, the Company shall (w) pay Executive a
lump sum payment (the “Severance Payment”) of two (2) times the highest annual
salary and annual bonus amounts Executive received during the preceding three
years (less applicable income taxes), within thirty (30) days of such written
notice, (x) continue to pay and provide Executive with one year of health and
dental insurance coverage (as reflected in Section 4(B)(2) above) for a period
of at least 12 months, (y) vest in full any installments of shares under stock
option agreements, stock, stock appreciation rights, restricted stock units and
all other awards granted to executive between Company and Executive which, but
for this agreement, would not yet be exercisable or vested on such date, and
allow Executive to exercise said benefit, in full, for the entire remaining
period specified in such agreements (but in no event for a period less than
3 months following such termination), and (z) pay an additional amount
representing a gross-up of any federal and state and local income tax liability
arising from any amounts payable pursuant to this Agreement which are considered
to be a “parachute payment” under Internal Revenue Code §280G and the
regulations promulgated thereunder.

8. Confidential Information. Executive recognizes and acknowledges that the list
of Company’s customers, as it may exist from time to time, its financial data,
and its future plans and its trade secrets are valuable, special and unique
assets of the Company. At no time will Executive disclose any such list or
information, or any part thereof to any person, firm, corporation, association
or other entity for any unauthorized reason or purpose whatsoever. In the event
of a breach or threatened breach by Executive of the provisions of this
Paragraph, Company shall notify Executive, in writing, of the nature of his
breach of the provisions hereof, and if such breach is repeated and continuing,
shall be entitled to an injunction restraining Executive from disclosing, in
whole or in part, such list or information, or from rendering any services to
any person, firm, corporation, association or other entity to whom such list or
information, in whole or in part, has been disclosed or is threatened to be
disclosed. Nothing herein shall be construed as prohibiting Company from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Executive.

9. No Duty to Mitigate; Set-off. The Company agrees that if the Executive’s
employment is terminated during the term of this Agreement, the Executive shall
not be required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the Company pursuant to this Agreement.
Further, the amount of the Severance Compensation provided for in this Agreement
shall not be reduced by any compensation earned by the Executive or benefit
provided to the Executive as the result of employment by another employer or
otherwise. Except as otherwise provided herein, the Company’s obligations to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any circumstances, including
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the Company may have against the Executive. The Executive shall
retain any and all rights under all pension plans, welfare plans, equity plans
and other plans, including other severance plans, under which the Executive
would otherwise be entitled to benefits.

10. Notices. All notices required to be given under this Agreement shall be in
writing, sent certified mail, return receipt requested, postage prepaid, to the
following addresses or to such other addresses as either may designate in
writing to the other party:

(A) If to Company, then:
8151 Peters Road, 4th Floor
Plantation, Florida 33324
Att: Chief Executive Officer

with a copy to:

8151 Peters Road, 4th Floor
Plantation, Florida 33324
Att: Chief Legal Officer

(B) If to Executive, then:
1776 Aspen Lane
Weston, Florida 33327

11. Arbitration. Any disputes arising out of or in connection with this
Agreement or any of its provisions, including but not limited to the alleged
breach of the provisions of this Agreement, shall be submitted to and determined
by arbitration conducted in accordance with the Rules of the American
Arbitration Association. The award rendered by the Arbitrator may be entered as
a judgment (with full binding, force and effect) in any court having
jurisdiction thereof. This Agreement shall constitute a written agreement to
submit any such dispute or controversy to arbitration within the meaning of the
Florida Arbitration Code and shall confer jurisdiction on the Courts of the
State of Florida to enforce such agreement to arbitrate and to enter judgment on
an award in accordance with said Florida Arbitration Code.

12. Attorneys’ Fees. The successful party to any arbitration or litigation
between or among any of the parties to this Agreement shall be entitled to
recovery a reasonable attorney’s fees, arbitration fees and court costs. The
court or arbitrator may apportion fees or award fees based upon success in
various claims or parts of any arbitration or litigation.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida. Any arbitration,
lawsuits or other proceedings related to this Agreement or the transactions
herein described shall be commenced and held in Broward County, Florida.

14. Waiver. The waiver by either party hereto of any breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by either party hereto.

15. Entire Understanding. This Agreement contains the entire understanding of
the parties relating to the employment of Executive by Company. It may not be
changed orally but only by an agreement in writing signed by the party or
parties against whom enforcement of any waiver, change, modification, extension
or discharge is sought.

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Company, its successors and assigns and Executive and his heirs and
legal representatives.

17. Assignment. Executive acknowledges that the services to be rendered by him
are unique and personal. Accordingly, Executive may not assign any of his rights
(except as specifically permitted herein) or delegate any of his duties or
obligations under this Agreement, except with the written permission of Company.

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the date and year first above written.

     
EXECUTIVE:
By: /s/ Larry Rosenthal
  ANDRX CORPORATION
By: /s/ Angelo C. Malahias
 
   
Larry Rosenthal
Witness:      
  Angelo C. Malahias
Attest:      
 
   

